 
Exhibit 10.1

 


VENTURE LOAN AND SECURITY AGREEMENT
   
Dated as of March 14, 2011
by and between
HORIZON TECHNOLOGY FINANCE CORPORATION,
a Delaware corporation
76 Batterson Park Road
Farmington, CT 06032
as Lender
 
And
 
TENGION, INC.,
a Delaware corporation
2900 Potshop Lane
East Norriton, PA  19403
as Borrower
 
 
COMMITMENT AMOUNT:  $5,000,000
 



 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
The Lender and Borrower hereby agree as follows:
 
AGREEMENT
 
1.      Definitions and Construction.
 
1.1      Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings:
 
“Account Control Agreement” means an agreement acceptable to Lender which
perfects via control Lender’s security interest in Borrower’s deposit accounts
and/or accounts holding securities.
 
“Affiliate” means any Person that owns or controls directly or indirectly ten
percent (10%) or more of the stock of another entity, any Person that controls
or is controlled by or is under common control with such Persons or any
Affiliate of such Persons and each of such Person’s officers, directors, joint
venturers or partners.
 
“Agreement” means this certain Venture Loan and Security Agreement by and
between Borrower and Lender dated as of the date on the cover page hereto (as it
may from time to time be amended or supplemented in writing signed by the
Borrower and Lender).
 
“Borrower” means the Borrower as set forth on the cover page of this Agreement.
 
“Borrower’s Home State” means Pennsylvania.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banking institutions are authorized or required to close in Connecticut or
Borrower’s Home State.
 
“Claim” has the meaning given such term in Section 10.3 of this Agreement
 
“Code” means the Uniform Commercial Code as adopted and in effect in the State
of Connecticut, as amended from time to time; provided that if by reason of
mandatory provisions of law, the creation and/or perfection or the effect of
perfection or non-perfection of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Connecticut, the term “Code” shall also mean the Uniform Commercial Code as
in effect from time to time in such jurisdiction for purposes of the provisions
hereof relating to such creation, perfection or effect of perfection or
non-perfection.
 
“Collateral” has the meaning given such term in Section 4.1 of this Agreement.
 
“Commitment Termination Date” means March 31, 2011.
 
“Commitment Amount” has the meaning as set forth on the cover page of this
Agreement.
 
“Default” means any event which with the passing of time or the giving of notice
or both would become an Event of Default hereunder.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Default Rate” means the per annum rate of interest equal to four percent (4%)
over the Loan Rate, but such rate shall in no event be more than the highest
rate permitted by applicable law to be charged on commercial loans in a default
situation.
 
“Disclosure Schedule” means Exhibit A attached hereto.
 
“Environmental Laws” means all foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid
Waste Disposal Act, the Federal Resource Conservation and Recovery Act, the
Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.
 
“Equity Financing” means any sale or group of concurrent sales of Equity
Securities of the Borrower through a PIPE transaction that results in at least
Twenty Million Dollars ($20,000,000) in revenue to the Borrower.
 
“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests or other
equity interests in and of such Person (regardless of how designated and whether
or not voting or non-voting) and (b) all warrants, options and other rights to
acquire any of the foregoing.
 
“ERISA” has the meaning given to such term in Section 7.12 of this Agreement.
 
“Existing Agreements” means, collectively, that certain Venture Loan and
Security Agreement by and between Borrower and Horizon Technology Funding
Company LLC executed September 16, 2006 to be effective as of September 1, 2006,
as the same may be amended or supplemented from time to time and that certain
Venture Loan and Security Agreement by and between Borrower and Compass Horizon
Funding Company LLC dated as of October 31, 2008, as the same may be amended or
supplemented from time to time.
 
“Existing Venture Debt” means the obligations of Borrower to Existing Lenders
pursuant to the Existing Agreements.
 
“Existing Lenders” means, collectively, Horizon Technology Funding Company LLC
and Compass Horizon Funding Company LLC.
 
 “Event of Default” has the meaning given to such term in Section 8 of this
Agreement.
 
“Funding Certificate” means a certificate executed by a Responsible Officer of
Borrower substantially in the form of Exhibit B or such other form as Lender may
agree to accept.
 
“Funding Date” means the date on which the Loan is made to or on account of
Borrower under this Agreement.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Good Faith Deposit” has the meaning given such term in Section 2.6(a) of this
Agreement.
 
“Governmental Authority” means (a) any federal, state, county, municipal or
foreign government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal, or
(d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.
 
“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.
 
“Indebtedness” means, with respect to Borrower or any Subsidiary, the aggregate
amount of, without duplication, (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all obligations of such Person to pay the
deferred purchase price of property or services (excluding trade and other
payables aged less than one hundred eighty (180) days), (d) all capital lease
obligations of such Person, (e) all obligations or liabilities of others secured
by a Lien on any asset of such Person, whether or not such obligation or
liability is assumed, (f) all obligations or liabilities of others guaranteed by
such Person, and (g) any other obligations or liabilities which are required by
GAAP to be shown as debt on the balance sheet of such Person.  Unless otherwise
indicated, the term “Indebtedness” shall include all Indebtedness of Borrower
and the Subsidiaries.
 
“Indemnified Person” has the meaning given such term in Section 10.3 of this
Agreement.
 
“Intellectual Property” means all of Borrower’s right, title and interest in and
to patents, patent rights (and applications and registrations therefor),
trademarks and service marks (and applications and registrations therefor),
inventions, copyrights, mask works (and applications and registrations
therefor), trade names, trade styles, software and computer programs, source
code, object code, trade secrets, methods, processes, know how, drawings,
specifications, descriptions, and all memoranda, notes, and records with respect
to any research and development, all whether now owned or subsequently acquired
or developed by Borrower and whether in tangible or intangible form or contained
on magnetic media readable by machine together with all such magnetic media (but
not including embedded computer programs and supporting information included
within the definition of “goods” under the Code) and all agreements, instruments
or other documents pursuant to or under which any right, title or interest in or
to any of the foregoing items in this definition have been or will be acquired,
including but not limited to purchase agreements, leases, licenses, installment
sale agreements, joint venture arrangements or corporate collaboration
agreements.
 
“Investment” means the purchase or acquisition of any capital stock, equity
interest, or any obligations or other securities of, or any interest in, any
Person, or the extension of any advance, loan, extension of credit or capital
contribution to, or any other investment in, or deposit with, any Person.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Landlord Agreement” means an agreement in favor of Lender in substantially the
form provided by Lender to Borrower or such other form as Lender may agree to
accept.
 
“Lender” means the Lender as set forth on the cover page of this Agreement.
 
“Lender’s Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, documentation, administration and funding of the Loan Documents;
and Lender’s reasonable attorneys’ fees, costs and expenses incurred in
amending, modifying, enforcing or defending the Loan Documents (including fees
and expenses of appeal or review), including the exercise of any rights or
remedies afforded hereunder or under applicable law, whether or not suit is
brought, whether before or after bankruptcy or insolvency, including without
limitation all fees and costs incurred by Lender in connection with Lender’s
enforcement of its rights in a bankruptcy or insolvency proceeding filed by or
against Borrower or its Property.
 
“Lien” means any voluntary or involuntary security interest, pledge, bailment,
lease, mortgage, hypothecation, conditional sales and title retention agreement,
encumbrance or other lien with respect to any Property in favor of any Person.
 
“Loan” means the advance of credit by Lender to Borrower under this Agreement.
 
“Loan Documents” means, collectively, this Agreement, the Note, the Warrant, any
Landlord Agreement, any Account Control Agreement and all other documents,
instruments and agreements entered into in connection with this Agreement, all
as amended, supplemented or extended from time to time.
 
“Loan Rate” means the per annum rate of interest (based on a year of twelve
30-day months) equal to 11.75%. The Loan Rate shall be fixed for the term of the
Loan.
 
“Material Adverse Change” has the meaning set forth in Section 2.1(d).
 
“Maturity Date” means January 1, 2014, or, in any case, if earlier, the date of
acceleration of the Loan following an Event of Default or the date of
prepayment, whichever is applicable.
 
“Note” means the promissory note executed in connection with the Loan in
substantially the form of Exhibit C attached hereto.
 
“Obligations” means all debt, principal, interest, fees, charges, expenses and
attorneys’ fees and costs and other amounts, obligations, covenants, and duties
owing by Borrower to Lender of any kind and description (pursuant to or
evidenced by the Loan Documents (other than the Warrant) and whether or not for
the payment of money), whether direct or indirect, absolute or contingent, due
and payable or to become due and payable, now existing or hereafter arising,
including all Lender’s Expenses.
 
“Officer’s Certificate” means a certificate executed by a Responsible Officer
substantially in the form of Exhibit E or such other form as Lender may agree to
accept.
 
“PA Lease Agreements” means that certain Lease, dated February 1, 2006, between
Norriton Business Campus, L.P. and Borrower for the property located at 2900
Potshop Lane, East Norriton, PA 19403 and which lease period commences on March
1, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Payment Date” has the meaning given such term in Section 2.2(a) of this
Agreement.
 
“Permitted Indebtedness” means and includes:
 
(a)      Indebtedness of Borrower to Lender and Existing Lender;
 
(b)      Indebtedness of Borrower outstanding as of March 31, 2011 secured by
Liens permitted under clause (e) of the definition of Permitted Liens;
 
(c)      Indebtedness arising from the endorsement of instruments in the
ordinary course of business;
 
(d)      Indebtedness of Borrower arising from the establishment of letters of
credit in favor of Corporate Interiors, Inc. and Norriton Business Campus, L.P.
in accordance with the PA Lease Agreements, such indebtedness not to exceed
Three Million Dollars ($3,000,000); and
 
(e)      Indebtedness existing on the date hereof and set forth on the
Disclosure Schedule.
 
“Permitted Investments” means and includes any of the following Investments as
to which Lender has a perfected security interest:
 
(a)      Deposits and deposit accounts with commercial banks organized under the
laws of the United States or a state thereof to the extent: (i) the deposit
accounts of each such institution are insured by the Federal Deposit Insurance
Corporation up to the legal limit; and (ii) each such institution has an
aggregate capital and surplus of not less than One Hundred Million Dollars
($100,000,000).
 
(b)      Investments in marketable obligations issued or fully guaranteed by the
United States.
 
(c)      Investments in open market commercial paper rated at least “A1” or “P1”
or higher by a national credit rating agency.
 
(d)      Investments pursuant to or arising under currency agreements or
interest rate agreements entered into in the ordinary course of business.
 
(e)      Other Investments aggregating not in excess of Two Hundred Fifty
Thousand Dollars ($250,000) at any time.
 
“Permitted Liens” means and includes:
 
(a) the Lien created by this Agreement and the Existing Agreement;
 
(b) Liens for fees, taxes, levies, imposts, duties or other governmental charges
of any kind which are not yet delinquent or which are being contested in good
faith by appropriate proceedings which suspend the collection thereof (provided
that such appropriate proceedings do not involve any substantial danger of the
sale, forfeiture or loss of any material item of Collateral which in the
aggregate is material to Borrower and that Borrower has adequately bonded such
Lien or reserves sufficient to discharge such Lien have been provided on the
books of Borrower);
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Liens identified on the Disclosure Schedule;
 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings (provided that such appropriate
proceedings do not involve any substantial danger of the sale, forfeiture or
loss of any material item of Collateral or Collateral which in the aggregate is
material to Borrower and that Borrower has adequately bonded such Lien or
reserves sufficient to discharge such Lien have been provided on the books of
Borrower);
 
(e) Liens upon any equipment or other personal property acquired by Borrower
after the date hereof to secure (i) the purchase price of such equipment or
other personal property, or (ii) lease obligations or indebtedness incurred
solely for the purpose of financing the acquisition of such equipment or other
personal property; provided that (A) such Liens are confined solely to the
equipment or other personal property so acquired and the amount secured does not
exceed the acquisition price thereof, including, without limitation, soft costs
(including, without limitation, engineering and installation expenses) and
taxes, and (B) no such Lien shall be created, incurred, assumed or suffered to
exist in favor of Borrower’s officers, directors or shareholders holding five
percent (5%) or more of Borrower’s Equity Securities;
 
(f) licenses of Intellectual Property pursuant to or in connection with leases,
license agreements, purchase agreements, joint ventures and corporate
collaborations entered into in the ordinary course of business; and
 
(g) Liens created by the establishment of the letters of credit referenced in
clause (e) of the definition of Permitted Indebtedness.
 
“Person” means and includes any individual, any partnership, any corporation,
any business trust, any joint stock company, any limited liability company, any
unincorporated association or any other entity and any domestic or foreign
national, state or local government, any political subdivision thereof, and any
department, agency, authority or bureau of any of the foregoing.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, whether tangible or intangible.
 
“Responsible Officer” has the meaning given such term in Section 6.3 of this
Agreement.
 
“Scheduled Payments” has the meaning given such term in Section 2.2(a) of this
Agreement.
 
“Solvent” has the meaning given such term in Section 5.12 of this Agreement.
 
“Subsidiary” means any corporation or other entity of which a majority of the
outstanding Equity Securities entitled to vote for the election of directors or
other governing body (otherwise than as the result of a default) is owned by
Borrower directly or indirectly through Subsidiaries.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“Third Party Equipment” has the meaning given such term in Section 4.8 of this
Agreement.
 
“Transfer” has the meaning given such term in Section 7.4 of this Agreement.
 
“Warrant” means the warrant, in substantially the form of Exhibit F attached
hereto, to be issued by Borrower on or about the Funding Date.
 
1.2      Construction.  References in this Agreement to “Articles,” “Sections,”
“Exhibits,” “Schedules” and “Annexes” are to recitals, articles, sections,
exhibits, schedules and annexes herein and hereto unless otherwise
indicated.  References in this Agreement and each of the other Loan Documents to
any document, instrument or agreement shall include (a) all exhibits, schedules,
annexes and other attachments thereto, (b) all documents, instruments or
agreements issued or executed in replacement thereof, and (c) such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given
time.  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement or any other Loan Document shall refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  The words “include” and “including” and words of similar import
when used in this Agreement or any other Loan Document shall not be construed to
be limiting or exclusive.  Unless otherwise indicated in this Agreement or any
other Loan Document, all accounting terms used in this Agreement or any other
Loan Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP, and all
terms describing Collateral shall be construed in accordance with the Code. The
terms and information set forth on the cover page of this Agreement are
incorporated into this Agreement.
 
2.      Loans; Repayment.
 
2.1      Commitment.
 
(a)      The Commitment Amount.  Subject to the terms and conditions of this
Agreement and relying upon the representations and warranties herein set forth
as and when made or deemed to be made, Lender agrees to lend to Borrower prior
to the Commitment Termination Date, the Loan in the amount of the Commitment
Amount.
 
(b)      The Loan and the Note. The obligation of Borrower to repay the unpaid
principal amount of and interest on the Loan shall be evidenced by a Note issued
to Lender.
 
(c)      Use of Proceeds.  The proceeds of the Loan shall be used for (i) the
repayment in full of the Existing Venture Debt and (ii) working capital purposes
of Borrower.
 
(d)      Termination of Commitment to Lend.  Notwithstanding anything in the
Loan Documents, Lender’s obligation to lend the Commitment Amount to Borrower
hereunder shall terminate on the earlier of (i) at Lender’s sole election, the
occurrence of any Default or Event of Default hereunder, or (ii) the Commitment
Termination Date.  Notwithstanding the foregoing, Lender’s obligation to lend
the Commitment Amount to Borrower shall terminate if, in Lender’s reasonable
judgment, there has been a material adverse change in the results of operations
and financial condition of Borrower, whether or not arising from transactions in
the ordinary course of business, or there has been any material adverse
deviation by Borrower from the business plan of Borrower presented to Lender on
or before the date of this Agreement (each, a “Material Adverse Change”).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.2      Payments.
 
(a)      Scheduled Payments.  Borrower shall make a payment of accrued interest
only on the outstanding principal amount of the Loan on the first nine (9)
payment dates specified in the Note and an equal payment of principal plus
accrued interest on the outstanding principal amount of the Loan on the next
twenty-four (24) payment dates as set forth in the Note (collectively, the
“Scheduled Payments”).  Borrower shall make such Scheduled Payments commencing
on the date set forth in the Note and continuing thereafter on the first
Business Day of each calendar month (each a “Payment Date”) through the Maturity
Date.  In any event, all unpaid principal and accrued interest shall be due and
payable in full on the Maturity Date.
 
(b)      Interim Payment.  Unless the Funding Date for the Loan is the first day
of a calendar month, Borrower shall pay the per diem interest (accruing at the
Loan Rate from the Funding Date through the last day of that month) payable with
respect to the Loan on the first Business Day of the next calendar month.
 
(c)      Payment of Interest.  Borrower shall pay interest on the Loan at a per
annum rate of interest equal to the Loan Rate.  All computations of interest
(including interest at the Default Rate, if applicable) shall be based on a year
of twelve 30-day months. Notwithstanding any other provision hereof, the amount
of interest payable hereunder shall not in any event exceed the maximum amount
permitted by the law applicable to interest charged on commercial loans.
 
(d)      Application of Payments.  All payments received by Lender prior to an
Event of Default shall be applied as follows:  (1) first, to Lender’s Expenses
then due and owing; and (2) second to all Scheduled Payments then due and owing
(provided, however, if such payments are not sufficient to pay the whole amount
then due, such payments shall be applied first to unpaid interest at the Loan
Rate, then to the remaining amount then due).  After an Event of Default and
until such Event of Default shall have been waived, all payments and application
of proceeds shall be made as set forth in Section 9.7.
 
(e)      Late Payment Fee.  Borrower shall pay to Lender a late payment fee
equal to five percent (5%) of any Scheduled Payment not paid within three (3)
Business Days of Lender notifying Borrower that such payment is past due.
 
(f)       Default Rate.  Borrower shall pay interest at a per annum rate equal
to the Default Rate on any amounts required to be paid by Borrower under this
Agreement or the other Loan Documents (including Scheduled Payments), payable
with respect to the Loan, accrued and unpaid interest, and any fees or other
amounts which remain unpaid after such amounts are due.  If an Event of Default
has occurred and the Obligations have been accelerated (whether automatically or
by Lender’s election), Borrower shall pay interest on the aggregate, outstanding
accelerated balance hereunder from the date of the Event of Default until all
Events of Default are cured, at a per annum rate equal to the Default Rate.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
2.3      Prepayments.
 
(a)      Mandatory Prepayment Upon an Acceleration.  If the Loan is accelerated
following the occurrence of an Event of Default pursuant to Section 9.1(a)
hereof, then Borrower, in addition to any other amounts which may be due and
owing hereunder, shall immediately pay to Lender the amount set forth in Section
2.3(b) below, as if the Borrower had opted to prepay on the date of such
acceleration.
 
(b)       Optional Prepayment.  Upon five (5) Business Days’ prior written
notice to Lender, Borrower may, at its option, at any time, prepay the Loan by
paying to Lender an amount equal to (i) all accrued and unpaid Scheduled
Payments with respect to the Loan due prior to the date of prepayment; (ii) any
accrued and unpaid interest on the then outstanding principal balance of the
Loan; (iii) an amount equal to (A) if the Loan is prepaid within twelve (12)
months from its Funding Date, two percent (2%) of the then outstanding principal
balance of the Loan or (B) if the Loan is prepaid more than twelve (12) months
from the Funding Date one percent (1%) of the then outstanding principal balance
of the Loan; (iv) the outstanding principal balance of the Loan and (v) all
other sums, if any, that shall have become due and payable hereunder.
 
2.4      Other Payment Terms.
 
(a)      Place and Manner.  Borrower shall make all payments due to Lender in
lawful money of the United States.  All payments of principal, interest, fees
and other amounts payable by Borrower hereunder shall be made, in immediately
available funds, not later than 10:00 a.m. Connecticut time, on the date on
which such payment is due.  Borrower shall make such payments to Lender via wire
transfer as follows:
 
Payment via wire transfer or ACH to Lender:
Credit:
 
Bank Name:
 
Account No.:
 
FFC Account No.
 
ABA Routing No.:
 
Reference:
     

(b)      Date.  Whenever any payment is due hereunder on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.
 
2.5      Procedure for Making Loan.
 
(a)      Notice.  Whenever Borrower desires that Lender make the Loan, Borrower
shall notify Lender of the date on which Borrower desires Lender to make the
Loan.  Borrower’s notice shall be made at least five (5) Business Days in
advance of the desired Funding Date, unless Lender elects at its sole discretion
to allow the Funding Date to be within five (5) Business Days of the
notice.  Borrower’s execution and delivery to Lender of a Note shall be
Borrower’s agreement to the terms and calculations thereunder with respect to
the Loan.  Lender’s obligation to make the Loan shall be expressly subject to
the satisfaction of the conditions set forth in Sections 3.1 and 3.2.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)      Intentionally Omitted.
 
(c)      Disbursement. Lender shall disburse the proceeds of the Loan by wire
transfer to Borrower at the account specified in the Funding Certificate for the
Loan.
 
2.6      Good Faith Deposit; and Legal and Closing Expenses.
 
(a)      Good Faith Deposit.  Upon completion of an Equity Financing as required
by Section 3.2(i) below (regardless of whether the Loan has funded), Borrower
shall deliver to Lender a good faith deposit in the amount of Thirty Thousand
Dollars ($30,000) (the “Good Faith Deposit”).  The Good Faith Deposit will be
applied to the legal, due diligence and documentation expenses as set forth in
Section 2.6(c) below (“Legal and Due Diligence Expenses”) and the balance shall
be applied to the Commitment Fee as provided in Section 2.6(b) below.
 
(b)      Commitment Fee. Upon completion of an Equity Financing as required by
Section 3.2(i) below (regardless of whether the Loan has funded), Borrower shall
pay Lender a commitment fee, within two (2) Business Days of the date on which
the Equity Financing occurs, in the amount of Twenty Five Thousand and 00/100
Dollars ($25,000.00) (the “Commitment Fee”).  The Commitment Fee shall be
retained by Lender and be deemed fully earned upon receipt.
 
(c)      Legal, Due Diligence and Documentation Expenses. Borrower authorizes
Lender, concurrently with Borrower’s and Lender’s execution and delivery of this
Agreement, to apply Fifteen Thousand Dollars ($15,000) from the Good Faith
Deposit to pay for Lender’s Legal and Due Diligence and such payment shall
satisfy in full Borrower’s obligation to pay the same.
 
3.      Conditions of Loan.
 
3.1      Conditions Precedent to Closing.  At the time of the execution and
delivery of this Agreement, Lender shall have received, in form and substance
reasonably satisfactory to Lender, all of the following (unless Lender has
agreed to waive such condition or document, in which case such condition or
document shall be a condition precedent to the making of the Loan and shall be
deemed added to Section 3.2):
 
(a)      Loan Agreement. This Agreement duly executed by Borrower and Lender.
 
(b)      Secretary’s Certificate. A certificate of the secretary or assistant
secretary of Borrower with copies of the following documents attached:  (i) the
certificate of incorporation and bylaws of Borrower certified by Borrower as
being complete and in full force and effect on the date thereof, (ii) incumbency
and representative signatures, and (iii) resolutions authorizing the execution
and delivery of this Agreement and each of the other Loan Documents.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)      Good Standing Certificates.  A good standing certificate from
Borrower’s state of incorporation and the state, in which Borrower’s principal
place of business is located, each dated as of a recent date.
 
(d)      Consents.  All necessary consents of shareholders and other third
parties with respect to the execution, delivery and performance of this
Agreement, the Warrant and the other Loan Documents.
 
(e)      Legal Opinion.  A legal opinion of Borrower’s counsel covering the
matters set forth in Exhibit D hereto.
 
(f)      Other Documents. Such other documents and completion of such other
matters, as Lender may in good faith deem reasonably necessary or appropriate.
 
3.2      Conditions Precedent to Making the Loan. The obligation of Lender to
make the Loan is further subject to the following conditions:
 
(a)      No Default. No Default or Event of Default shall have occurred and be
continuing.
 
(b)      Landlord Agreements. Borrower shall use reasonable best efforts to
provide Lender with a Landlord Agreement for each location where Borrower’s
books and records and the Collateral is located (unless Borrower is the fee
owner thereof).
 
(c)      Certificate of Insurance.  Evidence of the insurance coverage required
by Section 6.8 of this Agreement.
 
(d)      Note. Borrower shall have duly executed and delivered to Lender a Note
in the amount of the Loan.
 
(e)      UCC Financing Statements.  Lender shall have received such documents,
instruments and agreements, including UCC financing statements or amendments to
UCC financing statements, as Lender shall reasonably request to evidence the
perfection and priority of the security interests granted to Lender pursuant to
Section 4. Borrower authorizes Lender to file any UCC financing statements,
continuations of or amendments to UCC financing statements it deems necessary to
perfect its security interest in the Collateral.
 
(f)      Funding Certificate.  Borrower shall have duly executed and delivered
to Lender a Funding Certificate for the Loan.
 
(g)      Warrant. Borrower shall have duly executed, issued and delivered to
Lender or its designees the Warrant.
 
(h)      Account Control Agreements.  Account Control Agreements for all of
Borrower’s deposit accounts and accounts holding securities duly executed by all
of the parties thereto, in the forms provided or approved by Lender.
 
(i)      Equity Financing. The Borrower shall have completed an Equity Financing
in calendar year 2011.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(j)      Other Documents.  Such other documents and completion of such other
matters, as Lender in good faith may deem reasonably necessary or appropriate.
 
3.3      Covenant to Deliver.  Borrower agrees (not as a condition but as a
covenant) to deliver to Lender each item required to be delivered to Lender as a
condition to the Loan, if the Loan is advanced.  Borrower expressly agrees that
the extension of the Loan prior to the receipt by Lender of any such item shall
not constitute a waiver by Lender of Borrower’s obligation to deliver such item,
and any such extension in the absence of a required item shall be in Lender’s
sole discretion.
 
4.      Creation of Security Interest.
 
4.1      Grant of Security Interest.  Borrower grants to Lender a valid, first
priority (except for Permitted Liens that may have priority), continuing
security interest in all presently existing and hereafter acquired or arising
Collateral in order to secure prompt, full and complete payment of any and all
Obligations and in order to secure prompt, full and complete performance by
Borrower of each of its covenants and duties under each of the Loan Documents
(other than the Warrant). The “Collateral” shall mean and include all right,
title, interest, claims and demands of Borrower in and to all personal property
of Borrower, including without limitation, all of the following:
 
(a)      All goods (and embedded computer programs and supporting information
included within the definition of “goods” under the Code) and equipment now
owned or hereafter acquired, including, without limitation, all laboratory
equipment, computer equipment, office equipment, machinery, fixtures, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located;
 
(b)      All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and
Borrower’s books relating to any of the foregoing;
 
(c)      All contract rights and general intangibles (excluding Intellectual
Property), now owned or hereafter acquired, including, without limitation,
goodwill, license agreements, franchise agreements, blueprints, drawings,
purchase orders, customer lists, route lists, infringements, claims, software,
computer programs, computer disks, computer tapes, literature, reports,
catalogs, design rights, income tax refunds, payment intangibles, commercial
tort claims, payments of insurance and rights to payment of any kind;
 
(d)      All now existing and hereafter arising accounts, contract rights,
royalties, license rights, license fees and all other forms of obligations owing
to Borrower arising out of the sale or lease of goods, the licensing of
technology or the rendering of services by Borrower (subject, in each case, to
the contractual rights of third parties to require funds received by Borrower to
be expended in a particular manner), whether or not earned by performance, and
any and all credit insurance, guaranties, and other security therefor, as well
as all merchandise returned to or reclaimed by Borrower and Borrower’s books
relating to any of the foregoing;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e)      All documents, cash, deposit accounts, letters of credit (whether or
not the letter of credit is evidenced by a writing), certificates of deposit,
instruments, promissory notes, chattel paper (whether tangible or electronic)
and investment property, including, without limitation, all securities, whether
certificated or uncertificated, security entitlements, securities accounts,
commodity contracts and commodity accounts, and all financial assets held in any
securities account or otherwise, wherever located, now owned or hereafter
acquired and Borrower’s books relating to the foregoing; and
 
(f)      Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof, including,
without limitation, insurance, condemnation, requisition or similar payments and
proceeds of the sale or licensing of Intellectual Property; but
 
(g)      Notwithstanding the foregoing, the Collateral shall not include any
Intellectual Property; provided, however, that the Collateral shall include all
accounts receivables, accounts, and general intangibles that consist of rights
to payment and proceeds from the sale, licensing or disposition of all or any
part, or rights in, the foregoing (the “Rights to Payment”).  Notwithstanding
the foregoing, if a judicial authority (including a U.S. Bankruptcy Court) holds
that a security interest in the underlying Intellectual Property is necessary to
have a security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the Closing Date, include the Intellectual
Property to the extent necessary to permit perfection of Lender’s security
interest solely with respect to the Rights to Payment.
 
4.2      After-Acquired Property.  If Borrower shall at any time acquire a
commercial tort claim, as defined in the Code, Borrower shall immediately notify
Lender in writing signed by Borrower of the brief details thereof and grant to
Lender in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to Lender.
 
4.3      Duration of Security Interest.  Lender’s security interest in the
Collateral shall continue until the payment in full and the satisfaction of all
Obligations and termination of Lender’s commitment to fund any Loans, whereupon
such security interest shall terminate.  Lender shall, at Borrower’s sole cost
and expense, execute such further documents and take such further actions as may
be reasonably necessary to make effective the release contemplated by this
Section 4.3, including duly executing and delivering termination statements for
filing in all relevant jurisdictions under the Code.
 
4.4      Location and Possession of Collateral.  The Collateral is and shall
remain in the possession of Borrower at its location listed on the cover page
hereof or as set forth in the Disclosure Schedule or such other locations which
Borrower has identified in writing to Lender.  Borrower shall remain in full
possession, enjoyment and control of the Collateral (except only as may be
otherwise required by Lender for perfection of its security interest therein)
and so long as no Event of Default has occurred, shall be entitled to manage,
operate and use the same and each part thereof with the rights and franchises
appertaining thereto; provided that the possession, enjoyment, control and use
of the Collateral shall at all time be subject to the observance and performance
of the terms of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.5      Delivery of Additional Documentation Required.  Borrower shall from
time to time execute and deliver to Lender, at the request of Lender, all
financing statements and other documents Lender may reasonably request, in form
satisfactory to Lender, to perfect and continue Lender’s perfected security
interests in the Collateral and in order to consummate fully all of the
transactions contemplated under the Loan Documents.
 
4.6      Right to Inspect.  Lender (through any of its officers, employees or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours, to inspect Borrower’s books and records
and to make copies thereof and to inspect, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
 
4.7      Protection of Intellectual Property. Borrower shall (i) protect, defend
and maintain the validity and enforceability of its Intellectual
Property material to Borrower’s business, to the extent that failure to do so
would have a material adverse effect on Borrower’s business, and (ii) not allow
any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public other than in the ordinary course of
business.  Borrower’s obligations under this section shall be subject to
Borrower’s good faith determination as to whether and in what manner Borrower
should exercise its obligations, including as to whether and in what manner
legal proceedings should be pursued.
 
4.8      Lien Subordination.  Lender agrees that the Liens granted to it
hereunder in Third Party Equipment shall be subordinate to the Liens of current
and future lenders providing equipment financing and equipment lessors for
equipment and other personal property acquired by Borrower after the date hereof
(“Third Party Equipment”); provided that such Liens are confined solely to the
equipment so financed and the proceeds thereof and are Permitted Liens.
Notwithstanding the foregoing, the Obligations hereunder shall not be
subordinate in right of payment to any obligations to other lenders, equipment
lenders or equipment lessors and Lender’s rights and remedies hereunder in the
Collateral which does not constitute Third Party Equipment shall not in any way
be subordinate to the rights and remedies of any such lenders or equipment
lessors.  So long as no Event of Default has occurred which has not been waived
by Lender, Lender agrees to execute and deliver such agreements and documents as
may be reasonably requested by Borrower from time to time which set forth the
lien subordination described in this Section 4.8 and are reasonably acceptable
to Lender.  Lender shall have no obligation to execute any agreement or document
which would impose obligations, restrictions or lien priority on Lender which
are less favorable to Lender than those described in this Section 4.8.
 
5.      Representations and Warranties.  Except as set forth in the Disclosure
Schedule, Borrower represents and warrants as follows:
 
5.1      Organization and Qualification.  Borrower is a corporation duly
organized and validly existing and in good standing under the laws of its state
of incorporation and qualified and licensed to do business in, and is in good
standing in, any state in which the conduct of its business or its ownership of
Property requires that it be so qualified or in which the Collateral is located,
except for such states as to which any failure to so qualify would not have a
material adverse effect on Borrower.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.2      Authority.  Borrower has all necessary power and authority to execute,
deliver, and perform in accordance with the terms thereof, the Loan Documents to
which it is a party.  Borrower has all requisite power and authority to own and
operate its Property and to carry on its businesses as now conducted.
 
5.3      Conflict with Other Instruments, etc.  Except as set forth in Section
5.3 to the Disclosure Schedule, neither the execution and delivery of any Loan
Document to which Borrower is a party nor the consummation of the transactions
therein contemplated nor compliance with the terms, conditions and provisions
thereof will conflict with or result in a breach of any of the terms, conditions
or provisions of the certificate of incorporation, the by-laws, or any other
organizational documents of Borrower or any law or any regulation, order, writ,
injunction or decree of any court or governmental instrumentality or any
material agreement or instrument to which Borrower is a party or by which it or
any of its Property is bound or to which it or any of its Property is subject,
or constitute a default thereunder or result in the creation or imposition of
any Lien, other than Permitted Liens.
 
5.4      Authorization; Enforceability.  The execution and delivery of this
Agreement, the granting of the security interest in the Collateral, the
incurring of the Loans, the execution and delivery of the other Loan Documents
to which Borrower is a party and the consummation of the transactions herein and
therein contemplated have each been duly authorized by all necessary action on
the part of Borrower.  No authorization, consent, approval, license or exemption
of, and no registration, qualification, designation, declaration or filing with,
or notice to, any Person is, was or will be necessary to (i) the valid execution
and delivery of any Loan Document to which Borrower is a party, (ii) the
performance of Borrower’s obligations under any Loan Document, or (iii) the
granting of the security interest in the Collateral, except for filings in
connection with the perfection of the security interest in any of the Collateral
or the issuance of the Warrant.  The Loan Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of Borrower,
enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity.
 
5.5      No Prior Encumbrances.  Borrower has good and marketable title to the
Collateral, free and clear of Liens except for Permitted Liens. Borrower has
good title and ownership of, or is licensed under, all of Borrower’s current
Intellectual Property.  Borrower has not received any written communications
alleging that Borrower has violated, or by conducting its business as proposed,
would violate any proprietary rights of any other Person.  Borrower has no
knowledge of any infringement or violation by it of the intellectual property
rights of any third party and has no knowledge of any violation or infringement
by a third party of any of its Intellectual Property.  The Collateral and the
Intellectual Property constitute substantially all of the assets and property of
Borrower.
 
5.6      Name; Location of Chief Executive Office, Principal Place of Business
and Collateral.  Borrower has not done business under any name other than that
specified on the signature page hereof.  Borrower’s jurisdiction of
incorporation, chief executive office, principal place of business, and the
place where Borrower maintains its records concerning the Collateral are
presently located in the states and at the addresses set forth on the cover page
of this Agreement and in Section 5.6 of the Disclosure Schedule.  The Collateral
is presently located at the address set forth on the cover page hereof or as set
forth in the Disclosure Schedule.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
5.7      Litigation.  There are no actions or proceedings pending by or against
Borrower before any court or administrative agency in which an adverse decision
could have a material adverse effect on Borrower or the aggregate value of the
Collateral.  Borrower does not have knowledge of any such pending or threatened
actions or proceedings.
 
5.8      Financial Statements. All financial statements relating to Borrower or
any Affiliate that have been or may hereafter be delivered by Borrower to Lender
present fairly in all material respects Borrower’s financial condition as of the
date thereof and Borrower’s results of operations for the period then ended.
 
5.9      No Material Adverse Effect.  To Borrower’s knowledge, other than
funding of continued operating losses and repayment of debt, no event has
occurred and no condition exists which would reasonably be expected to have a
material adverse effect on the financial condition, business or operations of
Borrower since December 31, 2009.
 
5.10          Full Disclosure.  No representation, warranty or other statement
made by Borrower in any Loan Document (including the Disclosure Schedule),
certificate or written statement furnished to Lender contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in such certificates or statements not
misleading.  There is no fact known to Borrower which materially adversely
affects, or which would in the future be reasonably expected to materially
adversely affect, its ability to perform its obligations under this Agreement.
 
5.11          Solvency, Etc. Borrower is Solvent (as defined below) and, after
the execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby, Borrower will be Solvent.  “Solvent” means,
with respect to any Person on any date, that on such date (a) the fair value of
the property of such Person is greater than the fair value of the liabilities
(including, without limitation, contingent liabilities) of such Person, (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital.
 
5.12          Subsidiaries. Borrower has no Subsidiaries.
 
5.13          Catastrophic Events; Labor Disputes. None of Borrower or its
properties is or has been affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or other casualty that could reasonably be expected to have a  material
adverse effect on the financial condition, business or operations of
Borrower.  There are no disputes presently subject to grievance procedure,
arbitration or litigation under any of the collective bargaining agreements,
employment contracts or employee welfare or incentive plans to which Borrower is
a party, and there are no strikes, lockouts, work stoppages or slowdowns, or, to
the knowledge of Borrower, jurisdictional disputes or organizing activity
occurring or threatened which could reasonably be expected to have a  material
adverse effect on the financial condition, business or operations of Borrower.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
5.14          Certain Agreements of Officers, Employees and Consultants.
 
(a)      No Violation. To the knowledge of Borrower, no officer, employee or
consultant of Borrower is, or is now expected to be, in violation of any term of
any employment contract, proprietary information agreement, nondisclosure
agreement, noncompetition agreement or any other material contract or agreement
or any restrictive covenant relating to the right of any such officer, employee
or consultant to be employed by Borrower because of the nature of the business
conducted or to be conducted by Borrower or relating to the use of trade secrets
or proprietary information of others, and to Borrower’s knowledge, the continued
employment of Borrower’s officers, employees and consultants does not subject
Borrower to any material liability for any claim or claims arising out of or in
connection with any such contract, agreement, or covenant.
 
(b)      No Present Intention to Terminate. To the knowledge of Borrower, no
officer of Borrower, and no employee or consultant of Borrower whose
termination, either individually or in the aggregate, would reasonably be
expected to have a material adverse effect on the financial condition, business
or operations of Borrower, has any present intention of terminating his or her
employment or consulting relationship with Borrower.
 
6.      Affirmative Covenants.  Borrower, until the full and complete payment of
the Obligations, covenants and agrees that:
 
6.1      Good Standing.  Borrower shall maintain its corporate existence and its
good standing in its jurisdiction of incorporation and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a material adverse effect on the financial condition,
operations or business of Borrower.  Borrower shall maintain in force all
licenses, approvals and agreements, the loss of which would reasonably be
expected to have a material adverse effect on its financial condition,
operations or business.
 
6.2      Government Compliance.  Borrower shall comply with all statutes, laws,
ordinances and government rules and regulations to which it is subject,
noncompliance with which would reasonably be expected to materially adversely
affect the financial condition, operations or business of Borrower.
 
6.3      Financial Statements, Reports, Certificates.  Borrower shall deliver to
Lender: (a) as soon as available, but in any event within thirty (30) days after
the end of each month, a company prepared balance sheet, income statement and
cash flow statement covering Borrower’s operations during such period, certified
by Borrower’s president, treasurer or chief financial officer (each, a
“Responsible Officer”); (b) as soon as available, but in any event within one
hundred fifty (150) days after the end of Borrower’s fiscal year, audited
financial statements of Borrower prepared in accordance with GAAP, together with
an unqualified opinion on such financial statements of a nationally recognized
or other independent public accounting firm reasonably acceptable to Lender; and
(c) as soon as available, but in any event within ninety (90) days after the end
of Borrower’s fiscal year or the date of Borrower’s board of directors’
adoption, Borrower’s operating budget and plan for the next fiscal year; and (d)
such other financial information as Lender may reasonably request from time to
time.  Borrower shall provide the following documents to Lender, to the extent
such documents are not publicly available:  (x) within five (5) Business Days
after the time of filing of Borrower’s Form 10-K with the Securities and
Exchange Commission after the end of each fiscal year of Borrower, the financial
statements of Borrower filed with such Form 10-K; and (y) within five (5)
Business Days after the time of filing of Borrower’s Form 10-Q with the
Securities and Exchange Commission after the end of each of the first three
fiscal quarters of Borrower, the financial statements of Borrower filed with
such Form 10-Q.  In addition, Borrower shall deliver to Lender (i) promptly upon
becoming available, copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders (other than requests for
approvals or consents); (ii) immediately upon receipt of notice thereof, a
report of any material legal actions pending or threatened against Borrower or
the commencement of any action, proceeding or governmental investigation
involving Borrower is commenced that is reasonably expected to result in damages
or costs to Borrower of One Hundred Fifty Thousand Dollars ($150,000) or more;
and (iii) such other financial information as Lender may reasonably request from
time to time.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.4      Certificates of Compliance.  Each time financial statements are
furnished pursuant to Section 6.3 above, Borrower shall deliver to Lender an
Officer’s Certificate signed by a Responsible Officer in the form of, and
certifying to the matters set forth in Exhibit E hereto.
 
6.5      Notice of Defaults.  As soon as possible, and in any event within ten
(10) days after the discovery of a Default or an Event of Default, Borrower
shall provide Lender with an Officer’s Certificate setting forth the facts
relating to or giving rise to such Default or Event of Default and the action
which Borrower proposes to take with respect thereto.
 
6.6      Taxes.  Borrower shall make due and timely payment or deposit of all
federal, state, and local taxes, assessments, or contributions required of it by
law or imposed upon any Property belonging to it, and will execute and deliver
to Lender, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrower will make timely payment or deposit of all tax
payments and withholding taxes required of it by applicable laws, including
those laws concerning F.I.C.A., F.U.T.A., state disability, and local, state,
and federal income taxes, and will, upon request, furnish Lender with proof
satisfactory to Lender indicating that Borrower has made such payments or
deposits; provided that Borrower need not make any payment if the amount or
validity of such payment is contested in good faith by appropriate proceedings
which suspend the collection thereof  (provided that such proceedings do not
involve any substantial danger of the sale, forfeiture or loss of any material
item of Collateral or Collateral which in the aggregate is material to Borrower
and that Borrower has adequately bonded such amounts or reserves sufficient to
discharge such amounts have been provided on the books of Borrower).
 
6.7      Use; Maintenance. Borrower shall keep and maintain all items of
equipment and other similar types of personal property that form any significant
portion or portions of the Collateral in good operating condition and repair and
shall make all necessary replacements thereof and renewals thereto so that the
value and operating efficiency thereof shall at all times be maintained and
preserved.  Borrower shall not permit any such material item of Collateral to be
operated or maintained in violation of any applicable law, statute, rule or
regulation where failure to comply would reasonably be expected to have a
material adverse effect on Borrower’s business.  With respect to items of leased
equipment (to the extent Lender has any security interest in any residual
Borrower’s interest in such equipment under the lease), Borrower shall keep,
maintain, repair, replace and operate such leased equipment in accordance with
the terms of the applicable lease.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
6.8      Insurance. ­Borrower shall keep its business and the Collateral insured
for risks and in amounts, and as Lenders may reasonably request.  Insurance
policies shall be in a form, with companies, and in amounts that are reasonably
satisfactory to Lender.  All property policies shall have a lender’s loss
payable endorsement showing Lender as an additional loss payee and all liability
policies shall show Lender as an additional insured and all policies shall
provide that the insurer must give Lender at least thirty (30) days notice
before canceling its policy.  At Lender’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments.  Proceeds
payable under any policy shall, at Lender’s option, be payable to Lender on
account of the Obligations.  Notwithstanding the foregoing, so long as no Event
of Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy, toward the replacement or repair
of destroyed or damaged property; provided that (i) any such replaced or
repaired property (a) shall be of equal or like value as the replaced or
repaired Collateral and (b) shall be deemed Collateral in which Lender has been
granted a first priority security interest (except to the extent any Permitted
Liens may have a superior priority to Lender’s Lien under this Agreement)and
(ii) after the occurrence and during the continuation of an Event of Default all
proceeds payable under such casualty policy shall, at the option of Lender, be
payable to Lender, on account of the Obligations.  If Borrower fails to obtain
insurance as required under Section 6.8 or to pay any amount or furnish any
required proof of payment to third persons and Lender, Lender may make all or
part of such payment or obtain such insurance policies required in Section 6.8,
and take any action under the policies Lender deems prudent. On or prior to the
Funding Date and prior to each policy renewal, Borrower shall furnish to Lender
certificates of insurance or other evidence satisfactory to Lender that
insurance complying with all of the above requirements is in effect.
 
6.9      Security Interest.  Assuming the proper filing of one or more financing
statement(s) identifying the Collateral with the proper state and/or local
authorities, the security interests in the Collateral granted to Lender pursuant
to this Agreement (i) constitute and will continue to constitute first priority
security interests (except to the extent any Permitted Liens may have a superior
priority to Lender’s Lien under this Agreement) and (ii) are and will continue
to be superior and prior to the rights of all other creditors of Borrower
(except to the extent of such Permitted Liens).
 
6.10          Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Lender to make effective the purposes of this
Agreement, including without limitation, the continued perfection and priority
of Lender’s security interest in the Collateral.
 
6.11          Subsidiaries. Borrower, upon Lender’s request, shall cause any
Subsidiary of Borrower to provide Lender with a guaranty of the Obligations and
a security interest in such Subsidiary’s assets to secure such guaranty.
 
7.      Negative Covenants.  Borrower, until the full and complete payment of
the Obligations, covenants and agrees that Borrower shall not, without the prior
written consent of Lender:
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.1      Chief Executive Office.  Change its name, jurisdiction of
incorporation, chief executive office, principal place of business or any of the
items set forth in Section 1 of the Disclosure Schedule without thirty (30) days
prior written notice to Lender.
 
7.2      Collateral Control.  Subject to its rights under Sections 4.4 and 7.4,
remove any items of Collateral from Borrower’s facility located at the address
set forth on the cover page hereof or as set forth on the Disclosure Schedule.
 
7.3      Liens.  Create, incur, assume or suffer to exist any Lien of any kind
upon any Collateral, whether now owned or hereafter acquired, except Permitted
Liens.
 
7.4      Other Dispositions of Collateral.  Convey, sell, lease or otherwise
dispose of  all or any part of the Collateral to any Person (collectively, a
“Transfer”), except for: (i) Transfers of inventory in the ordinary course of
business; (ii) Transfers of worn-out or obsolete equipment; or (iii) Transfers
permitted under subclause (f) of the definition of Permitted Liens with respect
to Collateral.
 
7.5      Distributions.  (i) Pay any dividends or make any distributions on its
Equity Securities; (ii) purchase, redeem, retire, defease or otherwise acquire
for value any of its Equity Securities (other than repurchases pursuant to the
terms of employee stock purchase plans, employee restricted stock agreements or
similar arrangements in each case as approved by Borrower’s Board of Directors
(or an appropriate committee thereof)); (iii) return any capital to any holder
of its Equity Securities as such; (iv) make any distribution of assets, Equity
Securities, obligations or securities to any holder of its Equity Securities as
such; or (v) set apart any sum for any such purpose; provided, however, Borrower
may pay dividends payable solely in common stock.
 
7.6      Mergers or Acquisitions.  Merge or consolidate with or into any other
Person or acquire all or substantially all of the capital stock or assets of
another Person.
 
7.7      Current Business.  Engage in or permit any of its Subsidiaries to
engage in any business other than the businesses currently engaged in by
Borrower or reasonably related thereto, including activities for which a small
business investment company is prohibited from providing funds under 13 C.F.R.
§107.720.
 
7.8      Transactions With Affiliates/Subsidiaries. (i) Enter into any
contractual obligation with any Affiliate or engage in any other transaction
with any Affiliate except upon terms at least as favorable to Borrower as an
arms-length transaction with Persons who are not Affiliates of Borrower or (ii)
create a Subsidiary, unless, at Lender’s election, such Subsidiary guarantees
the Obligations and grants a security interest in its assets to secure such
guaranty.
 
7.9      Indebtedness Payments. (i) Prepay, redeem, purchase, defease or
otherwise satisfy in any manner prior to the scheduled repayment thereof any
Indebtedness for borrowed money (other than amounts due or permitted to be
prepaid under this Agreement or the Existing Agreement) or lease obligations in
an aggregate amount of more than Fifty Thousand Dollars ($50,000) in any
calendar year , (ii) amend, modify or otherwise change the terms of any
Indebtedness for borrowed money or lease obligations so as to accelerate the
scheduled repayment thereof or (iii) repay any notes to officers, directors or
shareholders.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
7.10          Indebtedness.  Create, incur, assume or permit to exist any
Indebtedness except Permitted Indebtedness.
 
7.11          Investments.  Make any Investment except for Permitted
Investments.
 
7.12          Compliance.  Become an “investment company” or a company
controlled by an “investment company” under the Investment Company Act of 1940
or undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of any Loan for that purpose; fail to
meet the minimum funding requirements of the Employment Retirement Income
Security Act of 1974, and its regulations, as amended from time to time
(“ERISA”), permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other law or regulation, if the violation could reasonably be
expected to have a material adverse effect on Borrower’s business or operations
or could reasonably be expected to cause a material adverse change, or permit
any of its Subsidiaries to do so.
 
7.13          Maintenance of Accounts.  (i) Maintain any deposit account or
account holding securities owned by Borrower except (a) accounts with respect to
which Lender is able to take such actions as it deems reasonably necessary to
obtain a perfected security interest in such accounts through one or more
Account Control Agreements or (b) accounts whose value when added to the value
of all other such accounts of Borrower is not more than One Hundred Thousand
Dollars ($100,000) in the aggregate; or (ii) grant or allow any other Person
(other than Lender or Existing Lender) to perfect a security interest in, or
enter into any agreements with any Persons (other than Lender or Existing
Lender) accomplishing perfection via control as to, any of its deposit accounts
or accounts holding securities (except Permitted Liens).
 
7.14          Negative Pledge Regarding Intellectual Property.  Create, incur,
assume or suffer to exist any Lien of any kind upon any Intellectual Property or
Transfer any Intellectual Property, whether now owned or hereafter acquired,
other than leases or licenses of Intellectual Property (a) pursuant to or in
connection with license agreements, joint ventures and corporate collaborations
entered into in the ordinary course of business or (b) as may be customary in
the pharmaceutical, biotechnical or tissue engineering industries.
 
8.      Events of Default.  Any one or more of the following events shall
constitute an “Event of Default” by Borrower under this Agreement:
 
8.1      Failure to Pay.  If Borrower fails to pay when due and payable or when
declared due and payable in accordance with the Loan Documents: (i) any
Scheduled Payment on the relevant Payment Date or on the relevant Maturity Date,
or (ii) any other portion of the Obligations within five (5) days after receipt
of written notice from Lender that such payment is due.
 
8.2      Certain Covenant Defaults.  If Borrower fails to perform any obligation
under Section 6.8 or violates any of the covenants contained in Section 7 of
this Agreement; provided, that Borrower shall have thirty (30) days from the
date it obtains knowledge of any involuntary Lien on the Collateral to cure such
violation.
 
8.3      Other Covenant Defaults.  If Borrower fails or neglects to perform,
keep, or observe any other material term, provision, condition, covenant, or
agreement contained in this Agreement (other than as set forth in Sections 8.1,
8.2 or 8.4 through 8.13), in any of the other Loan Documents and Borrower has
failed to cure such default (a) within thirty (30) days of the occurrence of
such default, or (b) if such default is capable of being cured and the
Collateral or Lender’s prospects of repayment are not materially impaired by
such default, within thirty (30) days of Borrower’s obtaining knowledge of such
default.  During this cure period, the failure to cure the default is not an
Event of Default (but no Loan will be made during the cure period).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.4      Intentionally Omitted.
 
8.5      Seizure of Assets, Etc.  If any material portion of Borrower’s assets
is attached, seized, subjected to a writ or distress warrant, or is levied upon,
or comes into the possession of any trustee, receiver or Person acting in a
similar capacity and such attachment, seizure, writ or distress warrant or levy
has not been removed, discharged or rescinded within twenty (20) days, or if
Borrower is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if a
judgment or other claim not covered by insurance and in an amount greater than
Two Hundred Fifty thousand Dollars ($250,000) becomes a lien or encumbrance upon
any material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed of record with respect to any material portion of Borrower’s
assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within twenty (20) days after Borrower receives
notice thereof; provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower.
 
8.6      Notice of Control.  The delivery of a notice of foreclosure or
exclusive control to any entity holding or maintaining Borrower’s deposit
accounts or accounts holding securities by any Person (other than Lender)
seeking to foreclose or attach any such accounts or securities, which results in
the foreclosure or the exclusive control of such accounts or inability of
Borrower to access of such accounts, whether by judicial or administrative hold
on such accounts.
 
8.7      Default on Indebtedness.  One or more defaults shall exist under any
agreement with any third party or parties which consists of the failure to pay
any Indebtedness at maturity or which results in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of Indebtedness in
an aggregate amount in excess of Two Hundred Fifty Thousand Dollars ($250,000)
or a default shall exist under any financing agreement with Lender or any of
Lender’s Affiliates.
 
8.8      Judgments.  If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Fifty Thousand
Dollars ($250,000) shall be rendered against Borrower, is not substantially
covered by insurance and shall remain unsatisfied and unstayed for a period of
twenty (20) days or more.
 
8.9      Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty, representation, statement,
certification, or report made to Lender by Borrower or any officer, employee,
agent, or director of Borrower.
 
8.10          Breach of Warrant.  If Borrower shall breach any term of the
Warrant, which breach is not cured within thirty (30) days of Borrower becoming
aware thereof.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.11          Unenforceable Loan Document.  If (a) any Loan Document shall in
any material respect cease to be a legal, valid and binding obligation of
Borrower enforceable in accordance with its terms so as to deprive Lender of the
practical realization of the principal benefits provided by the Loan Documents,
or (b) Borrower shall assert that any Loan Document is not a legal, valid and
binding obligation of Borrower enforceable in accordance with its terms.
 
8.12          Involuntary Insolvency Proceeding.  If a proceeding shall have
been instituted in a court having jurisdiction in the premises seeking a decree
or order for relief in respect of Borrower in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee (or similar official) of Borrower or for any substantial part of its
Property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
the relief sought in such proceeding.
 
8.13          Voluntary Insolvency Proceeding.  If Borrower shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian (or
other similar official) of Borrower or for any substantial part of its Property,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action in furtherance of any of the foregoing.
 
9.      Lender’s Rights and Remedies.
 
9.1      Rights and Remedies.  Upon the occurrence of any Default or Event of
Default and during the continuance thereof, Lender shall not have any further
obligation to advance money or extend credit to or for the benefit of
Borrower.  In addition, upon the occurrence of an Event of Default and during
the continuance thereof, Lender shall have the rights, options, duties and
remedies of a secured party as permitted by law and, in addition to and without
limitation of the foregoing, Lender may, at its election, without notice of
election and without demand, do any one or more of the following, all of which
are authorized by Borrower:
 
(a)      Acceleration of Obligations.  Declare all Obligations, whether
evidenced by this Agreement, by any of the other Loan Documents, or otherwise,
including (i) all accrued and unpaid Scheduled Payments with respect to each
Loan, (ii) any accrued and unpaid interest, (iii) the amounts which would have
otherwise come due under Section 2.3(b)(iii) if the Loans had been voluntarily
prepaid, (iv) the unpaid principal balance of the Loans and (v) all other sums,
if any, that shall have become due and payable hereunder, immediately due and
payable (provided that upon the occurrence of an Event of Default described in
Section 8.12 or 8.13 all Obligations shall become immediately due and payable
without any action by Lender);
 
(b)      Protection of Collateral.  Make such payments and do such acts as
Lender considers necessary or reasonable to protect Lender’s security interest
in the Collateral.  Borrower agrees to assemble the Collateral if Lender so
requires and to make the Collateral available to Lender as Lender may
designate.  Borrower authorizes Lender and its designees and agents to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
Lien which in Lender’s determination appears or is claimed to be prior or
superior to its security interest and to pay all reasonable expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Lender a license to enter into possession of such
premises and to occupy the same, without charge, for up to one hundred twenty
(120) days in order to exercise any of Lender’s rights or remedies provided
herein, at law, in equity, or otherwise;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)      Preparation of Collateral for Sale.  Ship, reclaim, recover, store,
finish, maintain, repair, prepare for sale, advertise for sale, and sell (in the
manner provided for herein) the Collateral.  Lender and its agents and any
purchasers at or after foreclosure are hereby granted a non-exclusive,
irrevocable, perpetual, fully paid, royalty-free license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s Intellectual Property, including without limitation, labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any Property of a similar nature, now
or at any time hereafter owned or acquired by Borrower or in which Borrower now
or at any time hereafter has any rights; provided that such license shall only
be exercisable in connection with the disposition of Collateral upon Lender’s
exercise of its remedies hereunder and shall automatically terminate upon the
disposition of the Collateral;
 
(d)      Sale of Collateral.  Sell the Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including Borrower’s premises) as
Lender determines are commercially reasonable and otherwise in accordance with
applicable law; and
 
(e)      Purchase of Collateral.  Credit bid and purchase all or any portion of
the Collateral at any public sale.
 
Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.
 
9.2      Set Off Right. Upon the occurrence and during the continuance of any
Event of Default, Lender may set off and apply to the Obligations any and all
indebtedness at any time owing to or for the credit or the account of Borrower
or any other assets of Borrower in Lender’s possession or control.
 
9.3      Effect of Sale. Upon the occurrence of an Event of Default, to the
extent permitted by law, Borrower covenants that it will not at any time insist
upon or plead, or in any manner whatsoever claim or take any benefit or
advantage of, any stay or extension law now or at any time hereafter in force,
nor claim, take nor insist upon any benefit or advantage of or from any law now
or hereafter in force providing for the valuation or appraisement of the
Collateral or any part thereof prior to any sale or sales thereof to be made
pursuant to any provision herein contained, or to the decree, judgment or order
of any court of competent jurisdiction; nor, after such sale or sales, claim or
exercise any right under any statute now or hereafter made or enacted by any
state or otherwise to redeem the property so sold or any part thereof, and, to
the full extent legally permitted, except as to rights expressly provided
herein, hereby expressly waives for itself and on behalf of each and every
Person, except decree or judgment creditors of Borrower, acquiring any interest
in or title to the Collateral or any part thereof subsequent to the date of this
Agreement, all benefit and advantage of any such law or laws, and covenants that
it will not invoke or utilize any such law or laws or otherwise hinder, delay or
impede the execution of any power herein granted and delegated to Lender, but
will suffer and permit the execution of every such power as though no such
power, law or laws had been made or enacted.  Any sale, whether under any power
of sale hereby given or by virtue of judicial proceedings, shall operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Borrower in and to the Property sold, and shall be a perpetual
bar, both at law and in equity, against Borrower, its successors and assigns,
and against any and all Persons claiming the Property sold or any part thereof
under, by or through Borrower, its successors or assigns.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.4      Power of Attorney in Respect of the Collateral.  Borrower does hereby
irrevocably appoint Lender (which appointment is coupled with an interest), the
true and lawful attorney in fact of Borrower with full power of substitution,
for it and in its name to file any notices of security interests, financing
statements and continuations and amendments thereof pursuant to the Code or
federal law, as may be necessary to perfect, or to continue the perfection of
Lender’s security interests in the Collateral.  Borrower does hereby irrevocably
appoint Lender (which appointment is coupled with an interest) on the occurrence
and during the continuance of an Event of Default, the true and lawful attorney
in fact of Borrower with full power of substitution, for it and in its
name:  (a) to ask, demand, collect, receive, receipt for, sue for, compound and
give acquittance for any and all rents, issues, profits, avails, distributions,
income, payment draws and other sums in which a security interest is granted
under Section 4 with full power to settle, adjust or compromise any claim
thereunder as fully as if Lender were Borrower itself; (b) to receive payment of
and to endorse the name of Borrower to any items of Collateral (including
checks, drafts and other orders for the payment of money) that come into
Lender’s possession or under Lender’s control; (c) to make all demands, consents
and waivers, or take any other action with respect to, the Collateral; (d) in
Lender’s discretion to file any claim or take any other action or proceedings,
either in its own name or in the name of Borrower or otherwise, which Lender may
reasonably deem necessary or appropriate to protect and preserve the right,
title and interest of Lender in and to the Collateral; (e) endorse Borrower’s
name on any checks or other forms of payment or security; (f) sign Borrower’s
name on any invoice or bill of lading for any account or drafts against account
debtors; (g) make, settle, and adjust all claims under Borrower’s insurance
policies; (h) settle and adjust disputes and claims about the accounts directly
with account debtors, for amounts and on terms Lender determines reasonable; (i)
transfer the Collateral into the name of Lender or a third party as the Code
permits; and (j) to otherwise act with respect thereto as though Lender were the
outright owner of the Collateral.
 
9.5      Lender’s Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Lender may do any or all of the
following:  (a) after five (5) Business Days’ prior written notice of Lender’s
intention to do so, make payment of the same or any part thereof; or (b) obtain
and maintain insurance policies of the type discussed in Section 6.8 of this
Agreement, and take any action with respect to such policies as Lender deems
prudent.  Any amounts so paid or deposited by Lender shall constitute Lender’s
Expenses, shall be immediately due and payable, shall bear interest at the
Default Rate and shall be secured by the Collateral.  Any payments made by
Lender shall not constitute an agreement by Lender to make similar payments in
the future or a waiver by Lender of any Event of Default under this
Agreement.  Borrower shall pay all reasonable fees and expenses, including
without limitation, Lender’s Expenses, incurred by Lender in the enforcement or
attempt to enforce any of the Obligations hereunder not performed when due.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.6      Remedies Cumulative. Lender’s rights and remedies under this Agreement,
the Loan Documents, and all other agreements shall be cumulative.  Lender shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity.  No exercise by Lender of one right or remedy
shall be deemed an election, and no waiver by Lender of any Event of Default on
Borrower’s part shall be deemed a continuing waiver.  No delay by Lender shall
constitute a waiver, election, or acquiescence by it.
 
9.7      Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Lender, at the time
of or received by Lender after the occurrence of an Event of Default hereunder)
shall be paid to and applied as follows:
 
(a)      First, to the payment of out-of-pocket costs and expenses, including
all amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Lender,
including, without limitation, Lender’s Expenses;
 
(b)      Second, to the payment to Lender of the amount then owing or unpaid on
the Loans for Scheduled Payments, any accrued and unpaid interest, the amounts
which would have otherwise come due under Section 2.3(b)(iii), if the Loans had
been voluntarily prepaid, the principal balance of the Loans, and all other
Obligations with respect to the Loans (provided, however, if such proceeds shall
be insufficient to pay in full the whole amount so due, owing or unpaid upon the
Loans, then to the unpaid interest thereon, then to the amounts which would have
otherwise come due under Section 2.3(b)(iii), if the Loans had been voluntarily
prepaid, then to the principal balance of the Loans, and then to the payment of
other amounts then payable to Lender under any of the Loan Documents); and
 
(c)      Third, to the payment of the surplus, if any, to Borrower, its
successors and assigns, or to the Person lawfully entitled to receive the same.
 
 
9.8 Reinstatement of Rights.  If Lender shall have proceeded to enforce any
right under this Agreement or any other Loan Document by foreclosure, sale,
entry or otherwise, and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely, then and in
every such case (unless otherwise ordered by a court of competent jurisdiction),
Lender shall be restored to its former position and rights hereunder with
respect to the Property subject to the security interest created under this
Agreement. If Lender at any time after it has accelerated the Loans chooses in
its sole discretion to declare the acceleration void and reinstate the Loans,
Borrower and Lender shall thereafter continue to be governed by the terms and
conditions of the Loan Document as if such acceleration had not occurred.
 
10.      Waivers; Indemnification.
 
10.1          Demand; Protest.  Except as expressly set forth in any Loan
Document, Borrower waives demand, protest, notice of protest, notice of default
or dishonor, notice of payment and nonpayment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees at any time held by Lender
on which Borrower may in any way be liable.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
10.2          Lender’s Liability for Collateral.  So long as Lender complies
with its obligations, if any, under the Code, Lender shall not in any way or
manner be liable or responsible for:  (a) the safekeeping of the Collateral;
(b) any loss or damage thereto occurring or arising in any manner or fashion
from any cause other than Lender’s gross negligence or willful misconduct;
(c) any diminution in the value thereof; or (d) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person
whomsoever.  All risk of loss, damage or destruction of the Collateral shall be
borne by Borrower.
 
10.3          Indemnification and Waiver.  Whether or not the transactions
contemplated hereby shall be consummated:
 
(a)      General Indemnity. Borrower agrees upon demand to pay or reimburse
Lender for all liabilities, obligations and out-of-pocket expenses, including
Lender’s Expenses and reasonable fees and expenses of counsel for Lender from
time to time arising in connection with the enforcement or collection of sums
due under the Loan Documents, and in connection with any amendment or
modification of the Loan Documents or any “work-out” in connection with the Loan
Documents.  Borrower shall indemnify, reimburse and hold Lender, and each of its
respective successors, assigns, agents, attorneys, officers, directors,
shareholders, servants, agents and employees (each an “Indemnified Person”)
harmless from and against all liabilities, losses, damages, actions, suits,
demands, claims of any kind and nature (including claims relating to
environmental discharge, cleanup or compliance), all costs and expenses
whatsoever to the extent they may be incurred or suffered by such Indemnified
Person in connection therewith (including reasonable attorneys’ fees and
expenses), fines, penalties (and other charges of any applicable Governmental
Authority), licensing fees relating to any item of Collateral, damage to or loss
of use of property (including consequential or special damages to third parties
or damages to Borrower’s property), or bodily injury to or death of any person
(including any agent or employee of Borrower) (each, a “Claim”), directly or
indirectly relating to or arising out of the use of the proceeds of the Loans or
otherwise, the falsity of any representation or warranty of Borrower or
Borrower’s failure to comply with the terms of this Agreement or any other Loan
Document.  The foregoing indemnity shall cover, without limitation, (i) any
Claim in connection with a design or other defect (latent or patent) in any item
of equipment or product included in the Collateral, (ii) any Claim for
infringement of any patent, copyright, trademark or other intellectual property
right, (iii) any Claim resulting from the presence on or under or the escape,
seepage, leakage, spillage, discharge, emission or release of any Hazardous
Materials on the premises owned, occupied or leased by Borrower, including any
Claims asserted or arising under any Environmental Law, (iv) any Claim for
negligence or strict or absolute liability in tort, or (v) any Claim asserted as
to or arising under any Account Control Agreement or any Landlord Agreement;
provided, however, Borrower shall not indemnify Lender for any liability
incurred by Lender as a direct and sole result of Lender’s gross negligence or
willful misconduct or any Claim arising from (i) Lender’s disposition of any
Collateral which was still a work-in-process at the time Lender took control of
such Collateral, or (ii) any Collateral altered after Lender took control of
such Collateral. Such indemnities shall continue in full force and effect,
notwithstanding the expiration or termination of this Agreement.  Upon Lender’s
written demand, Borrower shall assume and diligently conduct, at its sole cost
and expense, the entire defense of Lender, each of its partners, and each of
their respective, agents, employees, directors, officers, shareholders,
successors and assigns against any indemnified Claim described in this Section
10.3(a).  Borrower shall not settle or compromise any Claim against or involving
Lender without first obtaining Lender’s written consent thereto, which consent
shall not be unreasonably withheld; provided, that Borrower may settle Claims
which require the payment of monetary damages only, without Lender’s consent, so
long as Borrower obtains a general release of all claims against Lender.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)      Waiver. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT OR ANYWHERE ELSE, EACH OF BORROWER AND LENDER AGREES THAT IT SHALL NOT
SEEK FROM THE OTHER UNDER ANY THEORY OF LIABILITY (INCLUDING ANY THEORY IN
TORTS), ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES.
 
(c)      Survival; Defense.  The obligations in this Section 10.3 shall survive
payment of all other Obligations pursuant to Section 12.8.  At the election of
any Indemnified Person, Borrower shall defend such Indemnified Person using
legal counsel satisfactory to such Indemnified Person in such Person’s
reasonable discretion, at the sole cost and expense of Borrower.  All amounts
owing under this Section 10.3 shall be paid within thirty (30) days after
written demand.
 
11.      Notices.  Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement or any other agreement entered
into in connection herewith shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by certified mail,
postage prepaid, return receipt requested, by prepaid nationally recognized
overnight courier, or by prepaid facsimile to Borrower or to Lender, as the case
may be, at their respective addresses set forth below:
 
If to Borrower:
Tengion, Inc.
2900 Potshop Lane, Suite 100
East Norriton, PA 19403
Attention: Chief Financial Officer
Fax: (610) 275-3754
Ph: (267) 960-4802
 
With a copy to:
2900 Potshop Lane, Suite 100
East Norriton, PA 19403
Attention: General Counsel
Fax: (267) 960-4982
Ph: (267) 960-4863
 
If to Lender:
Horizon Technology Finance Corporation
76 Batterson Park Road
Farmington, CT 06032
Attention: Legal Department
Fax: (860) 676-8655
Ph: (860) 676-8654

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
12.      General Provisions.
 
12.1          Successors and Assigns.  This Agreement and the Loan Documents
shall bind and inure to the benefit of the respective successors and permitted
assigns of each of the parties; provided, however, neither this Agreement nor
any rights hereunder may be assigned by Borrower without Lender’s prior written
consent, which consent may be granted or withheld in Lender’s sole
discretion.  Lender shall have the right without the consent of or notice to
Borrower to sell, transfer, assign, negotiate, or grant participations in all or
any part of, or any interest in Lender’s rights and benefits hereunder, provided
that such sale, transfer, assignment, negotiation, or participation is not to a
competitor of the Borrower.  Lender will endeavor to give notice of the same to
Borrower, but failure to do so shall not affect the validity of the same. Lender
may disclose the Loan Documents and any other financial or other information
relating to Borrower or any Subsidiary to any potential participant or assignee
of any of the Loans, provided that such participant or assignee agrees to
protect the confidentiality of such documents and information using the same
measures that it uses to protect its own confidential information.  Borrower
hereby authorizes and directs Lender, for and on behalf of the Borrower, to
maintain a record of ownership of the Notes and any interest therein, which
record, or “book-entry system”, shall identify the owner or owners of the Notes
and any interests therein.  Notwithstanding any other provision of this
Agreement or the Loan Documents, the right to the principal of, and stated
interest on, the Notes may be transferred only through such book-entry system.
 
12.2          Time of Essence.  Time is of the essence for the performance of
all obligations set forth in this Agreement.
 
12.3          Severability of Provisions.  Each provision of this Agreement
shall be several from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
12.4          Entire Agreement; Construction; Amendments and Waivers.
 
(a)      Entire Agreement.  This Agreement and each of the other Loan Documents
dated as of the date hereof, taken together, constitute and contain the entire
agreement between Borrower and Lender and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof.  Borrower acknowledges that it is not relying on any representation or
agreement made by Lender or any employee, attorney or agent thereof, other than
the specific agreements set forth in this Agreement and the Loan Documents.
 
(b)      Construction.  This Agreement is the result of negotiations between and
has been reviewed by each of Borrower and Lender executing this Agreement as of
the date hereof and their respective counsel; accordingly, this Agreement shall
be deemed to be the product of the parties hereto, and no ambiguity shall be
construed in favor of or against Borrower or Lender.  Borrower and Lender agree
that they intend the literal words of this Agreement and the other Loan
Documents and that no parol evidence shall be necessary or appropriate to
establish Borrower’s or Lender’s actual intentions.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)      Amendments and Waivers.  Any and all amendments, modifications,
discharges or waivers of, or consents to any departures from any provision of
this Agreement or of any of the other Loan Documents shall not be effective
without the written consent of Lender.  Any waiver or consent with respect to
any provision of the Loan Documents shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, waiver or consent affected in accordance with this Section 12.4
shall be binding upon Lender and on Borrower.
 
12.5          Reliance by Lender.  All covenants, agreements, representations
and warranties made herein by Borrower shall be deemed to be material to and to
have been relied upon by Lender, notwithstanding any investigation by Lender.
 
12.6          No Set-Offs by Borrower.  All sums payable by Borrower pursuant to
this Agreement or any of the other Loan Documents shall be payable without
notice or demand and shall be payable in United States Dollars without set-off
or reduction of any manner whatsoever.
 
12.7          Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
 
12.8          Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations or commitment to fund remain outstanding.  The obligations of
Borrower to indemnify Lender with respect to the expenses, damages, losses,
costs and liabilities described in Section 10.3 shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought against Lender have run.
 
13.      Relationship of Parties.  Borrower and Lender acknowledge, understand
and agree that the relationship between Borrower, on the one hand, and Lender,
on the other, is, and at all time shall remain solely that of a borrower and
lender.  Lender shall not under any circumstances be construed to be a partner
or a joint venturer of Borrower or any of its Affiliates; nor shall Lender under
any circumstances be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with Borrower or any of its Affiliates, or to owe any
fiduciary duty to Borrower or any of its Affiliates.  Lender does not undertake
or assume any responsibility or duty to Borrower or any of its Affiliates to
select, review, inspect, supervise, pass judgment upon or otherwise inform
Borrower or any of its Affiliates of any matter in connection with its or their
Property, any Collateral held by Lender or the operations of Borrower or any of
its Affiliates.  Borrower and each of its Affiliates shall rely entirely on
their own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by Lender in connection with such matters is solely for the protection of Lender
and neither Borrower nor any Affiliate is entitled to rely thereon.
 
14.      Confidentiality.  All information (other than periodic reports filed by
Borrower with the Securities and Exchange Commission) disclosed by Borrower to
Lender in writing or through inspection pursuant to this Agreement that is
marked confidential or a reasonable person would deem confidential shall be
considered confidential.  Lender agrees to use the same degree of care to
safeguard and prevent disclosure of such confidential information as Lender uses
with its own confidential information, but in any event no less than a
reasonable degree of care.  Lender shall not disclose such information to any
third party (other than to Lender’s partners, attorneys, governmental
regulators, or auditors, or to Lender’s subsidiaries and affiliates and
prospective transferees and purchasers of the Loans, all subject to the same
confidentiality obligation set forth herein or as required by law, regulation,
subpoena or other order to be disclosed) and shall use such information only for
purposes of evaluation of its investment in Borrower and the exercise of
Lender’s rights and the enforcement of its remedies under this Agreement and the
other Loan Documents.  The obligations of confidentiality shall not apply to any
information that (a) was known to the public prior to disclosure by Borrower
under this Agreement, (b) becomes known to the public through no fault of
Lender, (c) is disclosed to Lender by a third party having a legal right to make
such disclosure, or (d) is independently developed by Lender.  Notwithstanding
the foregoing, Lender’s agreement of confidentiality shall not apply if Lender
has acquired indefeasible title to any Collateral or in connection with any
enforcement or exercise of Lender’s rights and remedies under this Agreement
following an Event of Default, including the enforcement of Lender’s security
interest in the Collateral.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
15.      CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CONNECTICUT, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EACH OF BORROWER
AND LENDER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE DISTRICT OF CONNECTICUT.  BORROWER AND LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
 
 
[Remainder of page intentionally left blank.]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.





 
BORROWER:
 
TENGION, INC.
     
By: /s/ A. Brian Davis
 
Name: A. Brian Davis
 
Title: Chief Financial Officer
                 
LENDER:
 
HORIZON TECHNOLOGY FINANCE CORPORATION
         
By: /s/ Robert D. Pomeroy, Jr.
 
Robert D. Pomeroy, Jr.
 
Chief Executive Officer



 



--------------------------------------------------------------------------------